DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               R.L.T., a child,
                                 Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D16-2884 and 4D16-3002

                              [October 5, 2017]

   Consolidated appeal from the Circuit Court for the Nineteenth Judicial
Circuit, St. Lucie County; Michael Heisey, Judge; L.T. Case Nos.
562015CJ000214A,          562015CJ000288A,           562016CJ000339A,
562016CJ000340A, 562016CJ000373A and 562016CJ000374A.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.